DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, as discussed in the prior office action dated 05/06/2022, the prior art reference Pantelopoulos teaches a PPG device, a housing, a substrate, a biometric sensor, and at least one magnetic substance.
However, the prior art fails to teach “a member, wherein the magnetic substance includes a wall formed thereon to limit an incident of light reaching the light detector other than the reflected emitted light, wherein the magnetic substance and the member together form a stacking structure, and wherein the member includes a light-blocking material in order to prevent light leakage.”
As such the claim 1, and claims dependent thereof, are allowable.

Regarding claim 16, as discussed in the prior office action dated 05/06/2022, the prior art reference Pantelopoulos teaches a PPG device, a housing, a substrate, a biometric sensor, a driver, a bracket, a circuit structure, a charging module, and at least one magnetic substance.
However, the prior art fails to teach a wireless charging module configured to wirelessly charge the wearable electronic device; the biometric sensor driver, the light source, and the light detector seated on the bracket; the wireless charging module is disposed so as to circumferentially surround at least a part of the optical biometric sensor module; and wherein the member include a light blocking material in order to prevent light leakage.  
As such the claim 16, and claims dependent thereof, are allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792